Citation Nr: 1631228	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  12-27 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for post-operative residuals of lumbar intervertebral disc syndrome (IVDS), currently evaluated as 10 percent disabling.

2.  Entitlement to a rating higher than 10 percent for associated lumbar radiculopathy of the left lower extremity (LLE) for the period prior to January 24, 2012, and higher than 20 percent thereafter.

3.  Entitlement to an initial rating higher than 10 percent for associated lumbar radiculopathy of the right lower extremity (RLE) for the period prior to November 21, 2012, and higher than 20 percent therafter.

4.  Entitlement to an increased rating for hypertension, currently evaluated as 10 percent disabling.

5.  Entitlement to an initial compensable rating for painful scar, lumbar laminectomy residual, for the period prior to August 16, 2010, and from September 21, 2010 forward, and entitlement to a rating in excess of 10 percent from August 16, 2010 to September 21, 2010.

6.  Entitlement to an initial rating higher than 30 percent for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to August 2005 when he was medically discharged.  

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  An October 2009 rating decision continued 10 percent ratings for the lumbar spine hypertension disabilities and granted service connection for painful lumbar spine surgical scar residual with an initial noncompensable rating, effective in June 2009.  A March 2011 rating decision granted service connection for headaches and assigned an initial 30 percent rating, effective in April 2010.  That decision also continued a 10 percent rating for associated LLE lumbar radiculopathy.  An August 2012 rating decision granted service connection for associated RLE lumbar radiculopathy and assigned an initial 10 percent rating, effective in June 2010  and awarded a 10 percent rating for painful lumbar laminectomy scar residual for the period August 16, 2010 to September 20, 2010, and noncompensable thereafter.  A September 2013 rating decision an initial increased rating from 10 to 20 percent for associated lumbar radiculopathy of the RLE, effective November 21, 2012.  The Veteran perfected separate appeals of those determinations.  The Board finds, however, that the radicular disabilities Are part and parcel with the spine claim and thus the period for consideration for all symptoms associated with the spine dates back to October 2008.

In March 2016, the Veteran appeared at a Board hearing at the Board's Central Office in Washington, DC before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.  The undersigned held the record open for 60 days for submission of additional evidence.  To date no additional evidence has been received.

With the exception of the issue of the rating for hypertension, all issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hypertension has manifested with diastolic pressure predominantly of 100 or more that requires continuous medication for control.  Diastolic pressure predominantly of 110 or more, or systolic pressure of 200 or more has not manifested at any time during the rating period on appeal.

CONCLUSION OF LAW

The requirements for an increased evaluation for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.104, Diagnostic Code (DC) 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of October 2009 rating decision, via an August 2009 letter, the RO provided the Veteran with time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  Further, neither the Veteran nor his representative has asserted any notice error or claimed specific prejudice as a result.  Hence, the Board finds that VA has complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's VA treatment records and examination reports are in the claims file.  Neither he nor his representative asserts that there are additional records to be obtained.

Concerning the Veteran's Board hearing, all applicable procedural requirements were complied with, as evidenced by the absence of any objection by the Veteran or his representative.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.




Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.; 38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Generally, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Veteran is entitled to a staged rating for any part of the rating period where the disability manifested with greater severity.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).




Discussion

Historically, a February 2006 rating decision granted service connection for hypertension and assigned a 10 percent rating, effective in August 2005.  VA received the Veteran's claim for an increased rating in October 2008.  He asserted that his disease was "out of control," and that his readings averaged 152/110.  (10/21/2008 VBMS-VA 21-4138).

Hypertension is rated under DC 7101 of 38 C.F.R. § 4.104.  Under DC 7101, ratings of 60, 40, 20, and 10 percent are warranted.  A 10-percent evaluation is warranted with diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.  The provision further states that a 10-percent evaluation would be warranted for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20-percent evaluation is warranted for diastolic pressure predominantly of 110 or more, or systolic pressure predominantly of 200 or more.

The evidence of record does not require lengthy discussion.  At the hearing, the Veteran testified that his hypertension was in fact under control.  His primary complaint was the side effects of the multiple medications required to control it.  (03/29/2016 VBMS-Hearing Testimony, p. 16).  The side effects, however, are not part of a hypertension disability or the rating decision.  Further, an unappealed September 2013 rating decision denied entitlement to service connection for stomach issues and sleep disturbance due to medications.  Such issues are not in appellate status and cannot be further addressed by the Board.

Regarding the Veteran's hypertension itself, he reported at the September 2009 VA examination that his average readings at home were 160/110.  Physical examination revealed the Veteran's pulse as 82 beats per minute, and his readings were 155/110, 145/109, and 143/93.  His heart was normal.  (09/29/2009 VBMS-VA Examination)  These findings were consistent with those noted in the Veteran's outpatient records, where it was noted that the readings in the clinic were better than those the Veteran reported at home.  (08/17/2009 VBMS-Medical Treatment-Government Facility, pp. 4, 6-7, 39-40, 49, 54).  In October 2209, the Veteran's treating physician noted that it was likely that the Veteran was non-compliant and instructed him to take his medications as prescribed.  (10/09/2009 VBMS-Medical Treatment-Government Facility, p. 3).

At the September 2010 VA examination, the Veteran did not report any current symptoms, just his complaints of the side effects from his medications.  Physical examination revealed his pulse as 83 beats per minute, and his readings were 152/106, 151/108, and 145/95.  The examiner noted that the Veteran's heart was normal, and that there was no evidence of hypertensive heart disease.  (09/21/2010 VBMS-VA Examination).  The January 2012 examination report reflects that the examiner noted that there was no history of diastolic pressure of predominantly 100 or more.  Physical examination revealed his pulse as 64 beats per minute, and his readings were 128/96, 120/92, and 120/90.  The examiner noted that the Veteran's heart was normal.  The examiner noted further that the Veteran's hypertension had no occupational impact.  (01/24/2012 VBMS-VA Examination, p. 20)

The Veteran's outpatient records reflect that while there have been isolated instances of elevated blood pressure, his disability picture has not shown diastolic pressure predominantly of 100 or more, or systolic pressure predominantly of 200 or more.  Further, the isolated instances of elevation did not involve systolic pressure of more than 200 or diastolic of more than 110.  (07/27/2010 VBMS-Medical Treatment-Government Facility-pp. 2, 8, 12, 15, 17; 10/09/2012 VBMS-Medical Treatment-Government Facility, p. 8; 04/30/2015 VBMS-VMAC Report of Hospitalization, pp. 2, 8, 21, 24, 29, 45, 71, 79, 85, 99).

In light of all of the above, the preponderance of the evidence shows that the Veteran's hypertension continues to manifest at the 10-percent rate, and that it has manifested at that rate throughout the entire rating period on appeal.  38 C.F.R. §§ 4.1, 4.10, 4.104, DC 7101.  Hence, there is no factual basis for a staged rating.  Further, the Veteran works full time, so there is no issue of unemployability due to his disability.  See 38 C.F.R. §§ 3.340, 3.341.       

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an increased rating for hypertension is denied.


REMAND

The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  At the hearing, the Veteran testified that his lumbar IVDS, associated lumbar radiculopathy of both LEs, and headaches disabilities have all increased in severity.  He testified further that his lumbar surgery scar residual had become painful on bending over.  The Veteran is competent to report the symptoms of his disabilities and their severity.  See 38 C.F.R. § 3.159(a)(2).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall insure that all relevant treatment records generated since the respective Statements of the Case (SOC) are added to the claims file.

2.  After the above is complete, regardless of whether records are added to the file, The AOJ shall arrange examinations of the Veteran by an appropriate examiner(s) to determine the current severity of the Veteran's headaches and lumbar spine disabilities, to include the associated LLEs radiculopathy and scar residual.

Inform the examiner(s) that the Veteran's lay reports of his symptoms must be considered.

Concerning the lumbar spine disability, aside from addressing the passive and active range of motion of the thoracolumbar spine, the examiner is requested to specifically address the extent, if any, of functional loss of use of the thoracolumbar spine due to pain/painful motion, weakness or premature fatigability, incoordination, limited or excess movement, etc., including at times when the Veteran's symptoms are most prevalent - such as during flare-ups or prolonged use.  And if possible, these findings should be portrayed in terms of degrees of additional loss of range of motion.  Even if flare-ups are not reported on examination, the examiner should attempt to estimate additional functional loss, expressed in degrees of lost motion, resulting from the flare-ups reported at the January 2012 examination.  

3.  After all of the above is complete, review the claims de novo.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental SOC (SSOC).  Then, if all is in order, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


